900 So. 2d 733 (2005)
Gendry RUIZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D04-1559.
District Court of Appeal of Florida, Fourth District.
April 27, 2005.
Carey Haughwout, Public Defender, and James W. McIntire, Assistant Public Defender, West Palm Beach, for appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant was charged with two counts of aggravated battery on two separate victims. She was acquitted on count one and convicted of count two. As to each count, Appellant raised self-defense. The lower court committed fundamental error by charging the jury on the "forcible felony" exception to self-defense where appellant was not engaged in an independent forcible felony. See Dunnaway v. State, 883 So. 2d 876 (Fla. 4th DCA 2004), rev. den. 891 So. 2d 553 (Fla.2004); Hickson v. State, 873 So. 2d 474 (Fla. 4th DCA 2004); Rich v. State, 858 So. 2d 1210 (Fla. 4th DCA 2003); Giles v. State, 831 So. 2d 1263 (Fla. *734 4th DCA 2002). Thus, we reverse and remand for a new trial on the conviction.
Reversed and Remanded.
GUNTHER, POLEN and HAZOURI, JJ., concur.